15‐2816‐cv                                                                                
Ritchie Capital Management v. GECC 

                       ILUNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
 
                                    August Term, 2015 
                                               
                (Argued:  April 27, 2016            Decided: May 11, 2016) 
                                               
                                    Docket No. 15‐2816 
________________________________________________________________________ 
 
  RITCHIE CAPITAL MANAGEMENT, L.L.C., RITCHIE CAPITAL MANAGEMENT, LTD., 
RITCHIE SPECIAL CREDIT INVESTMENTS, LTD., RHONE HOLDINGS II, LTD., YORKVILLE 
                                  INVESTMENT I, L.L.C., 
                                               
                                                         Plaintiffs‐Appellants, 
 
                RITCHIE CAPITAL STRUCTURE ARBITRAGE TRADING, LTD., 
                                               
                                                        Plaintiff, 
                                           ‐ v. ‐ 
                                               
                     GENERAL ELECTRIC CAPITAL CORPORATION,  
                                               
                                                         Defendant‐Appellee. 
________________________________________________________________________ 
 
Before:        
              WALKER, CALABRESI, and HALL, Circuit Judges. 
 
       Ritchie  Capital  Management,  L.L.C.  and  the  four  other  plaintiffs‐
appellants  appeal  from  an August 4, 2015  final  judgment entered  in the  United 
States  District  Court  for  the  Southern  District  of  New  York  (Engelmayer,  J.) 
dismissing  plaintiffs‐appellants’  New  York  state  claims  for  civil  conspiracy  to 
commit  fraud  and  for  aiding  and  abetting  fraud  because  plaintiffs‐appellants 
lacked  standing  and,  in  the  alternative,  because  plaintiffs‐appellants  failed  to 
state a claim upon which relief could be granted. We adopt and incorporate by 
reference the well‐reasoned standing analysis of the district court as set forth in 
Ritchie Capital Management, L.L.C. v. General Electric Capital Corp., 121 F. Supp. 3d 
321, 333–38 (S.D.N.Y. Aug. 4, 2015). We thus affirm the judgment of the district 
court on the grounds that plaintiffs‐appellants lack standing; it is unnecessary to 
reach whether they have adequately pleaded claims for relief.  
 
             AFFIRMED. 
 
                                ALEXANDRA  A.E.  SHAPIRO,  Eric  S.  Olney  and 
                                Daniel  J.  O’Neill,  Shapiro  Arato  LLP,  New  York, 
                                NY, for Plaintiffs‐Appellants. 
                                 
                                Leo V. Leyva and James T. Kim, Cole Schotz P.C., 
                                New York, NY, for Plaintiffs‐Appellants. 
                                 
                                MILES  N.  RUTHBERG,  Robert  J.  Malionek,  Latham 
                                &  Watkins  LLP,  New  York,  NY,  for  Defendant‐
                                Appellee. 
                                 
                                Gregory  G.  Garre,  Latham  &  Watkins  LLP, 
                                Washington, DC, for Defendant‐Appellee.  
 
 
PER CURIAM: 
 
             Ritchie  Capital  Management,  L.L.C.  and  the  four  other  appellants 

(collectively, “Ritchie”) appeal from an August 4, 2015 final judgment entered in 

the  United  States  District  Court  for  the  Southern  District  of  New  York 

(Engelmayer,  J.)  that  dismissed  Ritchie’s  claims  for  lack  of  standing  and,  in  the 

alternative, for failing to state a claim upon which relief could be granted. Ritchie 


                                              2

 
brought New York state law claims against General Electric Capital Corporation 

(“GECC”)  for  civil  conspiracy  to  commit  fraud,  for  aiding  and  abetting  fraud, 

and  for  negligence  in  connection  with  Thomas  Petters’  Ponzi  scheme.  GECC 

moved  to  dismiss  the  case,  and  the  district  court  granted  the  motion, 

determining that Ritchie lacked standing to bring the conspiracy and aiding and 

abetting  claims  because  the  causes  of  action  were  the  exclusive  property  of  the 

Petters Estate and, in the alternative, that Ritchie failed to state a claim because 

Ritchie  failed  to  plead  proximate  cause  for  the  aiding  and  abetting  claim  and 

failed  to  plead  an  “overt  act”  for  the  civil  conspiracy  claim.1  We  affirm  on  the 

ground  that  the  plaintiffs  lack  standing  to  assert  the  claims  they  have  brought; 

thus  we  do  not  address  whether  Ritchie  has  adequately  pled  claims  entitling 

appellants to relief.  

              The  underlying  facts,  as  alleged,  are  described  in  the  district  court’s 

opinion.  See  Ritchie  Capital  Mgmt.  L.L.C.  v. Gen.  Elect.  Capital  Corp.,  121  F.  Supp. 

3d  321,  325–30  (S.D.N.Y.  Aug.  4,  2015).  They  may  be  summarized  as  follows. 
                                                            
1  The  district  court  also  determined  that  Ritchie’s  negligence  claim  was  time 
barred  and,  in  any  event,  failed  to  state  a  claim  because  GECC  did  not  owe  a 
duty  to  Ritchie.  Because  Ritchie  does  not  argue  that  the  district  court  erred  in 
dismissing its negligence claim we consider it abandoned on appeal. See Gordon 
v. Softech Int’l, Inc., 726 F.3d 42, 47 n.1 (2d Cir. 2013).  

                                                               3

 
Beginning  in  October  2000  GECC  uncovered,  joined,  and  profited  from  Petters’ 

Ponzi  scheme.  GECC  knowingly  allowed  Petters  to  use  GECC’s  business 

reputation,  a  letter  of  recommendation,  and  documents  containing 

misrepresentations by GECC to recruit new investors. Later, based in part upon 

GECC’s  relationship  with  Petters,  Ritchie  invested  in  Petters’  scheme  and 

suffered a monetary loss as a result of its investment.  

       After the Ponzi scheme came unraveled in 2008, Petters was convicted of 

fraud.  As  part  of  the  ongoing  bankruptcy  proceedings  in  connection  with  the 

Petters‐related  companies,  the  Petters  Estate  Trustee  (‘Trustee”)  brought  an 

action against GECC for fraudulent transfers rooted in the same conduct outlined 

above  that  underlies  Ritchie’s  claims  against  GECC.  GECC  agreed  to  pay  $19 

million to the Trustee to settle all of the claims that the Petters Estate owned. See 

Settlement Agreement at 7–8, In re Petters Co., No. 08‐45257 (Bankr. D. Minn. June 

28,  2012)  ECF  No.  1733.  The  district  court  determined  that  Ritchie  lacked 

standing  in  this  case  because  its  claims  were  the  sole  property  of  the  Petters 

Estate.  

       Appealing  the  district  court’s  ruling  on  standing,  Ritchie  argues  that  its 

claims are not the property of the Petters Estate because they are particularized 

                                             4

 
to Ritchie, the Petters Estate could not bring them on its own, and if the Petters 

Estate had brought these claims, it would have been barred by the doctrine of in 

pari delicto. GECC argues that Ritchie’s claims are the sole property of the Petters 

Estate  because  Ritchie  suffered  generalized  harm  that  is  common  to  all 

subsequent investors in Petters’ scheme.  

       Having conducted a de novo review of the facts and arguments presented 

in this case, see Ford v. D.C. 37 Union Local 1549, 579 F.3d 187, 188 (2d Cir. 2009), 

we  conclude  that  Ritchie  lacks  standing  to  assert  its  claims  because  Ritchie  has 

not  alleged  a  particularized  injury.  In  so  holding,  we  adopt  and  incorporate  by 

reference  the  well‐reasoned  standing  analysis  in  section  III  part  B(1)  of  the 

district court’s opinion and order. Ritchie, 121 F. Supp. 3d at 333–38.  

       Ritchie argues that the district court abused its discretion by not allowing 

Ritchie the opportunity to amend the complaint. See Williams v. Citigroup Inc., 659 

F.3d 208, 212 (2d Cir. 2011). We disagree. Ritchie did not ask the district court for 

leave  to  amend.  Id.  (noting  that  “[w]e  have  described  the  contention  that  the 

District  Court  abused  its  discretion  in  not  permitting  an  amendment  that  was 

never  requested  as  frivolous”  (internal  quotation  omitted)).  Furthermore,  the 

district court’s rules explicitly state that if a party does not elect to amend within 

                                             5

 
21 days of a motion to dismiss no further opportunity to amend will ordinarily 

be  granted.  Judge  Paul  A.  Engelmayer,  Individual  Rules  and  Practices  in  Civil 

Cases R. 3(B). We find no error in the district court’s decision to dismiss Ritchie’s 

complaint with prejudice and without granting Ritchie leave to amend.  

      We have considered Ritchie’s remaining arguments and found them to be 

without merit. The judgment of the district court is therefore affirmed.  




                                           6